Citation Nr: 1508305	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  14-24 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Service connection for atypical Parkinson's disease, to include as due to liver transplant medication.

2.  Service connection for kidney failure, to include as due to liver transplant medication and primary sclerosing cholangitis.

3.  Service connection for peripheral neuropathy, right upper extremity, to include as due to liver transplant medication and primary sclerosing cholangitis.

4.  Service connection for peripheral neuropathy, left upper extremity, to include as due to liver transplant medication and primary sclerosing cholangitis.

5.  Service connection for peripheral neuropathy, right lower extremity, to include as due to liver transplant medication and primary sclerosing cholangitis.

6.  Service connection for peripheral neuropathy, left lower extremity, to include as due to liver transplant medication and primary sclerosing cholangitis.

7.  Service connection for hypertension, to include as due to liver transplant medication and primary sclerosing cholangitis.

8.  Service connection for cataracts, to include as due to liver transplant medication and primary sclerosing cholangitis.

9.  Whether the decision to deny compensation for ulcerative colitis with chronic anemia (also claimed as primary sclerosing cholangitis) was clearly and unmistakably erroneous.

10.  Whether the decision to deny compensation for status-post liver transplant, to include as due to primary sclerosing cholangitis (also claimed as ulcerative colitis with anemia), was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.


FINDING OF FACT

VA has received notice that the Veteran passed away during the pendency of the appeal.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) 38 C.F.R. § 20.1302. 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


